Motion to dismiss appeal granted unless record and five copies of appellant’s briefs are filed and one copy served on respondent’s attorney on or before September 25, 1963. Case added to term commencing October 22, 1963. Cross motion of appellant for leave to prosecute appeal as a poor person denied. Memorandum: A printed case on appeal or a printed brief is not required in an appeal under the provisions of the Family Court Act. (Family Ct. Act, § 1016.) If this appeal is not argued at the October 1963 Term, the attorney for respondent should apply to the Justice of this court who granted the stay for an order vacating such stay and directing the implementation of the order appealed from. (Cf. People v. Gorney, 18 A D 2d 964.)